Citation Nr: 1757304	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1982 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in August 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's PFB scar has been productive of pain.


CONCLUSION OF LAW

The criteria for a 10 percent rating for PFB have been met.  38 U.S.C. §§ 1155, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, DC 7802, 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PFB is currently assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  He seeks a compensable rating, asserting that he has painful scarring which resulted from his PFB.  

Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804.  Under DC 7804, a 10 percent rating is warranted where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.

The Board finds that a rating of 10 percent is warranted under DC 7804 for a painful scar.  At the August 2017 hearing, the Veteran testified that he has one "giant" scar which resulted from PFB which is painful when he shaves or gets out of the shower.  See August 2017 Hearing Transcript at 6.  The Veteran is competent to report on the symptoms he experiences, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran testified that the grant of a 10 percent rating for his service-connected scar would satisfy his appeal, the Board need not address whether higher ratings are warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also August 2017 Hearing Transcript at 8.  The Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) because at the August 2017 hearing the Veteran confirmed that he is not claiming TDIU.  See August 2017 Hearing Transcript at 3.


ORDER

A 10 percent rating for PFB, effective February 26, 2013, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


